 1   JEREMY PASTERNAK, Bar No. 181618
     jdp@pasternaklaw.com
 2   DEANNA L. MAXFIELD, Bar No. 291913
     dm@pasternaklaw.com
 3   Law Offices of Jeremy Pasternak
     354 Pine Street, Fifth Floor
 4   San Francisco, CA 94104
     Telephone: (415) 693-0300
 5   Facsimile: (415) 693-0393
 6   Attorneys for Plaintiff
     ALEXIS BERMUDEZ
 7
     BARBARA A. BLACKBURN, Bar No. 253731
 8   bblackburn@littler.com
     NATHANIEL H. JENKINS, Bar No. 312067
 9   njenkins@littler.com
     LITTLER MENDELSON, P.C.
10   500 Capitol Mall
     Suite 2000
11   Sacramento, CA 95814
     Telephone: 916.830.7200
12   Facsimile: 916.561.0828
13   Attorneys for Defendant
     UNITED PARCEL SERVICE, INC.
14

15
                                 UNITED STATES DISTRICT COURT
16
                                NORTHERN DISTRICT OF CALIFORNIA
17

18
     ALEXIS BERMUDEZ, an individual,                 Case No. 3:19-cv-04140-CRB
19
                                                     STIPULATION RE: DISMISSAL OF
20                 Plaintiff,                        PARTIES
                                                     ORDER
21   v.                                              Complaint Filed: June 18, 2019
                                                     Trial Date:      None Set
22
     UNITED PARCEL SERVICE, INC., an Ohio
23   Corporation; UNITED PARCEL SERVICE
     CO., a Delaware Corporation, individually
24   and doing business as UNITED PARCEL
     SERVICE CO. (AIR); UNITED PARCEL
25   SERVICE OF AMERICA, INC., a Delaware
     Corporation; UNITED PARCEL SERVICE
26   GENERAL SERVICES CO., a Delaware
     Corporation; UPS EXPEDITED MAIL
27   SERVICES, INC., a Delaware Corporation;
     UPS FUEL SERVICES, INC., a Delaware
28   Corporation; UPS PROFESSIONAL
     SERVICES, INC., a Delaware Corporation;
                                                 1
      STIPULATION RE: DISMISSAL OF PARTIES              Case No. 3:19-cv-04140-CRB
 1   UPS GROUND FREIGHT, INC., a Virginia
     Corporation; UPS MAIL INNOVATIONS,
 2   INC., a Delaware Corporation; UPS SUPPLY
     CHAIN SOLUTIONS GENERAL
 3   SERVICES, INC., a Delaware Corporation;
     UPS SUPPLY CHAIN SOLUTIONS, INC., a
 4   Delaware Corporation; UPS WORLDWIDE
     FORWARDING, INC., a Delaware
 5   Corporation; and Does 1- 20, inclusive,
 6                          Defendants.
 7

 8   The parties, through their respective counsel, stipulate as follows:
 9          WHEREAS, Plaintiff has brought this action relating to his former employment against
10   a number of entities including the following: UNITED PARCEL SERVICE, INC., an Ohio
11   Corporation; UNITED PARCEL SERVICE CO., a Delaware Corporation, individually and
12   doing business as UNITED PARCEL SERVICE CO. (AIR); UNITED PARCEL SERVICE OF
13   AMERICA, INC., a Delaware Corporation; UNITED PARCEL SERVICE GENERAL
14   SERVICES CO., a Delaware Corporation; UPS EXPEDITED MAIL SERVICES, INC., a
15   Delaware Corporation; UPS FUEL SERVICES, INC., a Delaware Corporation; UPS
16   PROFESSIONAL SERVICES, INC., a Delaware Corporation; UPS GROUND FREIGHT,
17   INC., a Virginia Corporation; UPS MAIL INNOVATIONS, INC., a Delaware Corporation;
18   UPS SUPPLY CHAIN SOLUTIONS GENERAL SERVICES, INC., a Delaware Corporation;
19   UPS SUPPLY CHAIN SOLUTIONS, INC., a Delaware Corporation; and UPS WORLDWIDE
20   FORWARDING, INC., a Delaware Corporation;
21          WHEREAS, these entities, through their counsel, have represented and do represent that
22   UNITED PARCEL SERVICE, INC., an Ohio Corporation, is the proper Defendant who was
23   Plaintiff’s former employer with respect to Plaintiff’s claims in this matter; and
24   ///
25   ///
26   ///
27   ///
28   ///

                                                      2
       STIPULATION RE: DISMISSAL OF PARTIES                   Case No. 3:19-cv-04140-CRB
 1          WHEREAS, the Parties agree that UNITED PARCEL SERVICE CO., a Delaware
 2   Corporation, individually and doing business as UNITED PARCEL SERVICE CO. (AIR);
 3   UNITED PARCEL SERVICE OF AMERICA, INC., a Delaware Corporation; UNITED
 4   PARCEL SERVICE GENERAL SERVICES CO., a Delaware Corporation; UPS EXPEDITED
 5   MAIL SERVICES, INC., a Delaware Corporation; UPS FUEL SERVICES, INC., a Delaware
 6   Corporation; UPS PROFESSIONAL SERVICES, INC., a Delaware Corporation; UPS
 7   GROUND FREIGHT, INC., a Virginia Corporation; UPS MAIL INNOVATIONS, INC., a
 8   Delaware Corporation; UPS SUPPLY CHAIN SOLUTIONS GENERAL SERVICES, INC., a
 9   Delaware Corporation; UPS SUPPLY CHAIN SOLUTIONS, INC., a Delaware Corporation;
10   and UPS WORLDWIDE FORWARDING, INC., a Delaware Corporation, should be dismissed
11   from the Action in order to simplify the pleadings and serve the interests of judicial economy;
12   and
13          WHEREAS, said dismissal shall be without prejudice; and
14          WHEREAS, the parties agree that if the Court determines that any of the Dismissed
15   Defendants should be reintroduced into the case (for example, based on a contention by Plaintiff
16   and a finding by the Court that one is an alter ego of or successor-in-interest to UNITED
17   PARCEL SERVICE, INC., an Ohio Corporation, which is not conceded by this stipulation),
18   such reintroduction shall relate back to the time of the filing of the original complaint in this
19   matter for the purposes of the calculation of any applicable statutes of limitation:
20          The parties therefore request this Court Order that UNITED PARCEL SERVICE CO., a
21   Delaware Corporation, individually and doing business as UNITED PARCEL SERVICE CO.
22   (AIR); UNITED PARCEL SERVICE OF AMERICA, INC., a Delaware Corporation; UNITED
23   PARCEL SERVICE GENERAL SERVICES CO., a Delaware Corporation; UPS EXPEDITED
24   MAIL SERVICES, INC., a Delaware Corporation; UPS FUEL SERVICES, INC., a Delaware
25   Corporation; UPS PROFESSIONAL SERVICES, INC., a Delaware Corporation; UPS
26   GROUND FREIGHT, INC., a Virginia Corporation; UPS MAIL INNOVATIONS, INC., a
27   Delaware Corporation; UPS SUPPLY CHAIN SOLUTIONS GENERAL SERVICES, INC., a
28   Delaware Corporation; UPS SUPPLY CHAIN SOLUTIONS, INC., a Delaware Corporation;

                                                      3
      STIPULATION RE: DISMISSAL OF PARTIES                    Case No. 3:19-cv-04140-CRB
 1   and UPS WORLDWIDE FORWARDING, INC., a Delaware Corporation, be dismissed without
 2   prejudice.
 3   Dated: October 18, 2019                 LAW OFFICES OF JEREMY PASTERNAK

 4

 5                                           By: /s/ Jeremy Pasternak (as approved on 10/18/19)
                                                     Jeremy Pasternak
 6                                                   Deanna L. Maxfield
                                                     Attorneys for Plaintiff
 7                                                   ALEXIS BERMUDEZ

 8
     Dated: October 21, 2019                 LITTLER MENDELSON, P.C.
 9

10
                                             By: /s/ Barbara A. Blackburn
11                                                    Barbara A. Blackburn
                                                      Nathaniel H. Jenkins
12                                                     S DISTRfor
                                                     EAttorneys  ICDefendant
                                                                    TC
                                                A T   UNITED    PARCEL   SERVICE, INC.
                                                 T




                                                                                                                         O
13
                                             S




                                                                                                                          U
                                           ED




                                                                                                                           RT
                                                            VED
                                       UNIT




14
                                                       APPRO
        Dated: October 24, 2019
15




                                                                                                                               R NIA
     4851-3424-6314.1 101661.1017

16                                                                                                                    reyer
                                                                les R. B
                                       NO




                                                             har
                                                     Judge C
                                                                                                                              FO
17                                                                           TA
                                                                               TE
                                                                                 S DISTRICT
                                                                                            C
                                                                                                        O
                                                                        S




                                                                                                         U
                                                                       ED




                                                                                                          RT
                                                                   UNIT




                                                                                  APPROVED
                                                                                                              R NIA
                                                                   NO




                                                                                                 R. Breyer
                                                                                 Judge Charles
                                                                                                             FO
                                                                    RT




                                                                                                             LI




                                                                            ER
                                                                       H




                                                                                                        A




                                                                                 N                       C
                                                                                                   F
                                                                                     D IS T IC T O
                                        RT




                                                                                           R




                                                                                                                              LI
                                                ER
                                             H




                                                                                                                         A
18                                                                                                                        C
                                                     N                 F
                                                         D IS T IC T O
19                                                             R
20

21

22

23

24

25

26

27

28

                                                 4
      STIPULATION RE: DISMISSAL OF PARTIES                 Case No. 3:19-cv-04140-CRB
